Title: From John Adams to George Washington Adams, 8 September 1815
From: Adams, John
To: Adams, George Washington



My dear George
Quincy Septr. 8. 1815

I have recd. your Number 2. June 30th. Number 3 and your June 8th. without number. I am Sorry you did not number this. See with what punctuality your Father numbers all his Letters, and consider the great Advantage of this practice, both to yourself and your Correspondent.
Your June 8th is the production of an attentive mind, awake to the novel Sceens and great Objects around you. The Monument to Nelson, in Liverpool is an aweful Memento of human Greatness and Littleness. Is Buonaparte a greater?
It has given me great pleasure, to learn that you keep a Journal. Nothing can so effectually Secure your Improvement. You will acquire imperceptibly a command of your hand, your pen, your thoughts and your Words more certainly than in any other Way. Persuade your Brothers to do the Same.
All your Letters have been and Shall be forwarded to your Correspondents as you desire.
Your Visit to the House of Commons, and the Subject of Debate are interesting. Your Father I believe must recollect a Prince de Salm, at the Hague. I have met him often; and have dined with him, in some of the most Social Conversations I ever witnessed. He was handsome, Sensible and ambitious as well as well read. I wonder not at the Ambition of his Family. I have heard him enlarge, with rapture, on the Ambition of Alexander, as Suggesting the greatest Projects that were ever conceived by the human mind. After this, what, my dear George could be wanted, but Courage and Fortune and twenty five Millions of People to Support him, to make a Nelson or a Buonaparte.
George! have a care of that ignis fatuus Ambition. Keep it always under the most rigorous Controul.
Be ambitious only to do good.
If you are put to any School you will have So much Occupation in your Studies that I fear you will not have time to write to Us So punctually as you have done, nor find So many Subjects. You may however give Us the Method of Instruction, the number and names of your Masters and the Acquaintances you form among the Schollars. Neglect not; fear not your Greek or Latin. Mathematicks too ought to be Studied with close Attention.
The great Models of the fine Arts in Architecture, Painting, Sculpture Statuary, Gardening, Musick &c which you may See in England; will give an entirely new turn to your mind: and if you are an attentive Observer of them and give yourself time to reflect Upon Them, will force upon you rapid Improvements of your taste.
I hope you will have Opportunities to see the Master Pieces of my respected Friends Mr West and Mr Copley, both of whom I hope you will highly honour, as among the best of Men and the most venerable Professors of their Art.
My Love to your Father, Mother and Brothers, all of whom I long to embrace, but whether I Shall ever enjoy that happiness is uncertain
A.